EXHIBIT 10.45

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of March 3, 2015 between FindEx.com, Inc., a Nevada corporation (“Findex”)
and ESCT Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary
of Findex (jointly with Findex, the “Corporation”), and Bo Inge Hakan Gimvang
(“Employee”).

 

WHEREAS, Employee desires to become employed by the Corporation as a senior
level corporate executive pursuant to the terms and conditions set forth in this
Agreement.

 

WHEREAS, the Corporation desires to employ Employee in such capacity pursuant to
the terms and conditions set forth in this Agreement.

 

Nanotechnology

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Definitions. For purposes of this Agreement, and in addition to
those terms defined in the preamable above, the following terms shall have the
following meanings:

 

“Board of Directors” – as of any given point in time, the board of directors of
the Corporation, as then constituted.

 

“Corporation Materials” – any documents or other media or tangible items that
contain or embody Proprietary Information or any other information concerning
the business, products, services, operations, or plans of the Corporation,
irrespective of who they were prepared or produced by, and including without
limitation any printed, typewritten, handwritten, or digital file-based
documents, lab reports, test reports, test results, data compilations, notes,
notebooks, blueprints, drawings, photographs, charts, graphs, customer lists,
audio and/or video recordings, as well as product samples, prototypes, or
models, and related apparatus, equipment and other physical property.

 

“Copyrights” – registered and unregistered copyrights in both published and
unpublished works.

 

“Fiscal Year” – for purposes of financial reporting, the fiscal year of the
Corporation, or, if the Corporation uses the calendar year, the calendar year.

 

“Intellectual Property” means: (i) Proprietary Information; (ii) trademarks and
service marks (whether or not registered), trade names, logos, trade dress and
other proprietary indicia and all goodwill associated therewith, in each case as
developed for purposes of the Corporation; (iii) documentation, advertising
copy, marketing materials, web-sites, specifications, mask works, drawings,
graphics, databases, recordings and other works of authorship, whether or not
protected by Copyright, in each case as developed for purposes of the
Corporation; (iv) Software, in each case as developed for purposes of the
Corporation; and (v) Intellectual Property Rights, including all Patents,
Copyrights, Marks, trade secret rights, mask works, moral rights or other
literary property or authors rights, and all applications, registrations,
issuances, divisions, continuations, renewals, reissuances and extensions of the
foregoing, in each case as pursued for purposes of the Corporation.

 

“Intellectual Property Rights” – all forms of legal rights and protections that
may be obtained for, arise out of, or pertain to, any Intellectual Property in
any country of the world.

 



1

 

 

“Intellectual Property Assignment Agreement” – that certain Intellectual
Property Assignment Agreement between the Corporation and Employee entered into
contemporaneously herewith and dated the date hereof, a copy of which is annexed
hereto as Exhibit A.

 

“Inventions” – any original, as-yet unpatented technologies, inventions (whether
or not patentable), technologies and/or improvements reflected by existing
Patents, know-how, or trade secrets, and related data.

 

“Knowledge” – of a given Person (or any similar phrase) means, with respect to
any fact or matter, the actual knowledge of any individual, or in the case of
any Person other than an individual, the actual knowledge of any one or more
directors, executive officers, or employees of such Person (inclusive of its
subsidiaries) or such knowledge that any such individual, or any director,
executive officer or employee of a Person could be reasonably expected to
discover after due investigation concerning the existence of the fact or matter
in question.

 

“Marks” means trademarks, service marks and other proprietary indicia (whether
or not registered).

 

“Moral Rights” – collectively, all rights of paternity, integrity, disclosure
and withdrawal, and any other rights, that may be known as or referred to within
a given legal jurisdiction as “moral rights.”

 

“Patents” means letters patent, patent applications, provisional patents, design
patents, PCT filings, invention disclosures and other rights to Inventions or
designs.

 

“Person” – any individual, a corporation, a partnership, a limited liability
company, a trust, an unincorporated association, governmental authority, a
person, or any political subdivision, agency or instrumentality of a
governmental authority, or any other entity or body.

 

“Proprietary Information” – collectively, any information that was or will be
developed, created, or discovered by or on behalf of the Corporation, or which
became or will become known by, or was or is conveyed to the Corporation, which
has commercial or other value (realized, unrealized, or potential) in the
Corporation’s business, including without limitation, information (whether
conveyed orally or in writing) relating to technology, ideas, Inventions,
products, product road maps, services, processes, formulations, chemical
compounds, combinations, and/or compositions, material compounds, combinations,
and/or compositions, algorithms, application programming interfaces, protocols,
Software, designs, data, techniques, works of authorship, business and product
development plans, and other information concerning the Corporation’s actual or
anticipated business, research or development, customers, pricing, terms of
sale, personnel (including the salaries and terms of compensation of other
Corporation employees), financial data, or which is received in confidence by or
for the Corporation or any affiliates from any other Person.

 

“Software” – collectively, computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, design documents, flow-charts, user manuals and training
materials relating thereto and any translations thereof.

 

“Term” – the term of this Agreement as specifically set forth in Section 3
hereof.

 

“Termination for Cause” – termination by the Corporation of Employee’s
employment for reason of (i) Employee’s willful and persistent inattention to
his duties and/or acts amounting to gross negligence or willful dishonesty
towards, fraud upon, or deliberate injury or attempted injury to, the
Corporation, (ii) Employee’s willful breach of any term or provision of this
Agreement; or (iii) the commission by Employee of any act or any failure by
Employee to act involving serious criminal conduct or moral turpitude, whether
or not directly relating to the business and affairs of the Corporation.

 



2

 

 

“Termination other than for Cause” – termination by the Corporation of
Employee’s employment other than a Termination for Cause.

 

“Voluntary Termination” – termination by Employee of Employee’s employment by
the Corporation and shall exclude termination by reason of Employee’s death or
disability as described in Sections 3.5 and 3.6.

 

2.            Duties. During the term of this Agreement, Employee agrees to be
employed by and to serve the Corporation as Vice President, Research and
Development, and the Corporation agrees to employ and retain Employee in such
capacity. Employee shall devote his reasonable best efforts and all of his
business time, energy, and skill to the affairs of the Corporation; provided,
however, that Employee may undertake such additional charitable and business
activities as would not be unreasonable for a full-time senior level corporate
executive with comparable responsibilities to Employee’s employed by a company
reasonably comparable to the Corporation. In the performance of his duties
hereunder, Employee shall at all times be subject to the reasonable directions
of the Board of Directors.

 

3.            Term of Employment.

 

3.2       Basic Term. The term of employment of Employee by the Corporation
shall terminate, unless extended by mutual written agreement of Employee and the
Corporation, or unless earlier terminated in accordance with this Agreement
three (3) years from the date hereof.

 

3.3       Termination for Cause. Termination for Cause may be effected by the
Corporation at any time during the term of this Agreement and shall be effected
by written notification to Employee. Upon Termination for Cause, Employee shall
be immediately paid all accrued base salary, bonuses, any vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), reimbursements for certain
expenses and taxes as provided in this Agreement and vacation pay, through the
date of termination, but Employee shall not be paid any other compensation of
any kind, including without limitation, severance compensation.

 

3.4       Termination Other than for Cause. Notwithstanding anything else in
this Agreement, the Corporation may effect a Termination other than for Cause at
any time upon giving notice to Employee and tendering immediately therewith all
accrued base salary, bonuses, any vested deferred compensation (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan) reimbursements for certain expenses and taxes as
specifically provided in this Agreement and vacation pay, through the date of
termination in addition, the Corporation shall pay Employee severance
compensation as provided in Section 5 of this Agreement. Employee shall be
entitled to no other compensation of any kind.

 

3.5       Termination by Reason of Disability. In the event that Employee
should, in the reasonable judgment of the Board of Directors of the Corporation,
fail to perform his duties under this Agreement on account of illness or
physical or mental incapacity, and such illness or incapacity shall continue for
a period of more than three (3) months, the Corporation shall have the right to
terminate Employee’s employment hereunder by written notification to Employee
and payment to Employee of all accrued base salary, bonuses, any vested deferred
compensation (other than pension plan or profit sharing plan benefits which will
be paid in accordance with the applicable plan), reimbursements for certain
expenses and taxes as specifically provided in this Agreement and vacation pay.
In addition, in the event of a termination for the disability of Employee, the
Corporation shall pay to Employee severance compensation as provided in Section
4 of this Agreement until the later to occur of (i) one year, or (ii) the
expiration of Employee’s employment as provided in section 3.2 of this
Agreement.

 



3

 

 

3.6       Death. In the event of Employee’s death during the term of this
Agreement, Employee’s employment shall be deemed to have terminated as of the
last day of the month during which his death occurred, and the Corporation shall
pay to his estate accrued base salary, bonuses, any vested deferred compensation
(other than pension plan or profit sharing plan benefits which will be paid in
accordance with the applicable plan), reimbursements for certain expenses and
taxes as specifically provided in this Agreement and vacation days, through the
date of termination. In addition, in the event of termination for reason of the
death of Employee, the Corporation shall pay to Employee’s spouse, if she
survives him, or, if Employee is not married on the date of his death, then to
his estate, severance compensation as provided in Section 4 of this Agreement
until the earliest of (i) the expiration of one year from the date of Employee’s
death, or (ii) if Employee is married on the date of his death, the date of
death of such spouse, or (iii) the expiration of Employee’s employment as
provided in Section 2.2 of this Agreement.

 

3.7       Voluntary Termination. In the event of a Voluntary Termination, the
Corporation shall immediately pay all accrued salary, bonuses, any vested
deferred compensation (other than pension plan or profit sharing plan benefits
which will be paid in accordance with the applicable plan), reimbursements for
certain expense and taxes as specifically provided in this Agreement and
vacation days, through the date of termination, but no other compensation of any
kind, including without limitation severance pay.

 

4.            Salary and Benefits.

 

4.1       Base Salary. As compensation for the services rendered by Employee as
provided in Section 2 of this Agreement, and subject to the terms and conditions
of Section 3 of this Agreement, the Corporation agrees to pay Employee a base
annual salary of not less than one hundred and twenty thousand dollars
($120,000), payable in such periodic installments as the Board of Directors may
establish from time to time for senior management, until the first (1st)
anniversary of the effective date of this Agreement. The base salary payable to
Employee for each remaining year of the Term following the first (1st)
anniversary of the effective date of this Agreement shall be established on an
annual basis by the Board of Directors; provided, however, that such base salary
be no less than one hundred and twenty thousand dollars ($120,000) for any given
year during the Term.

 

4.2       Bonuses. In addition to the base salary payable pursuant to Section
4.1 of this Agreement, for each Fiscal Year ended throughout the Term, the
Corporation shall pay Employee, as an incentive-based bonus, an amount in cash
or other compensation, if any, determined in the exclusive discretion of the
Board of Directors. Such bonus shall be payable, or otherwise deliverable as
appropriate, within thirty (30) days of the end of the first fiscal quarter
following each such corresponding Fiscal Year ended.

 

4.3       Employee Benefit Plans. Employee shall be eligible to participate in
such of the Corporations’ benefit plans as may be established by the Board of
Directors and made generally available of the Corporation (including without
limitation any plans and programs of affiliates of the Corporation in which the
Corporation has elected to participate), including any retirement, profit
sharing, deferred compensation, stock option, medical, dental, and health
insurance plans.

 



4

 

 

4.4       Required Travel and Accommodations. It is hereby acknowledged that
Employee currently resides in the greater Daytona Beach, FL area, and that, for
the foreseeable future, Employee shall be commuting to and from the offices of
the Corporation on a weekly or other basis and Employee shall be entitled to
reimbursement by the Corporation for the entirety of his reasonable airfare and
hotel or other hospitality accommodations incurred as a result thereof,
provided, however, that Employee promptly furnishes to the Corporation adequate
records and other documentary evidence required by federal and state statutes
and regulations issued by the appropriate tax authorities for the substantiation
of each such expenditure as an income tax deduction.

 

4.5       Vacations; Taxes; Other Business and Travel Expenses. Employee will be
entitled to vacation periods each year similar to those taken by the
Corporation’s other key officers. Employee will be allowed up to four (4) weeks.
Employee will also be entitled to reimbursement for his reasonable business
expenses incurred in connection with the performance of his duties hereunder
commencing on the effective date hereof, including expenditures for
entertainment, gifts and other travel, provided, however, that (a) each such
expenditure is of a nature qualifying it as a prior deduction on the federal and
state income tax returns of the Corporation, and (b) Employee promptly furnishes
to the Corporation adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate tax
authorities for the substantiation of each such expenditure as an income tax
deduction.

 

4.6       Deferred Compensation. Any reduction in the first year base salary,
bonus, benefits, auto lease, vacation, expense, or tax reimbursement shall,
nonetheless, be carried forward as deferred compensation or reimbursement and be
payable in cash in full upon termination of Employee’s employment, without
regard to the reason for such termination.

 

4.7       Indemnification. The Corporation shall indemnify and hold harmless
Employee in connection with the defense of any action, suit or proceeding to
which he is a party or threat thereof, by reason of his being or having been an
Employee or director of the Corporation to the fullest extent that may be
permitted by applicable law.

 

5.            Severance Compensation.

 

5.1       Termination other than for Cause. In the event that Employee’s
employment is terminated in a termination other than for Cause, Employee shall
be paid concurrently with the notice of termination a severance pay an amount
equal to his then base salary as would otherwise accrue throughout the remainder
of the Term.

 

5.2       Other Termination. In the event of a Voluntary Termination or
Termination for Cause, neither Employee nor his estate shall be paid or
otherwise entitled to any severance pay.

 

6.            Non-Competition.

 

6.1       During the Term of Employment. During the term of his employment under
this Agreement, Employee shall not directly or indirectly, as an owner, partner,
shareholder, employee, consultant, or in any similar manner, engage in any
activity competitive with or adverse to the business in which the Corporation is
engaged at the time. Notwithstanding the foregoing, Employee shall be free,
without the Corporation’s consent, to purchase or hold as an investment or
otherwise, up to one percent (1%) of the outstanding common stock or other
securities of any company or other entity which has its securities publicly
traded on any recognized securities exchange or in the over-the-counter market,
or two and one half percent (2.5%) of the stock or other securities of any
privately held company or other entity that might be reasonably deemed to be in
competition with the businesses of the Corporation.

 



5

 

 

6.2     After Termination. In the event of a Voluntary Termination or
Termination for Cause, Employee covenants that he shall not for one (1) year
following such termination directly or indirectly as an owner, partner,
shareholder, employee, consultant, or in any similar manner engage, in
competition with the Corporation, in any of the same types of businesses as the
Corporation is engaged at the time of the termination, it being agreed that the
existence of any competitive relationship in the ownership, employment,
consultation or other activity of Employee shall be a matter subject to
determination in good faith, albeit exclusively, by the Board of Directors.
Notwithstanding the foregoing, the purchase or holding by Employee as an
investment or otherwise of up to one percent (1%) of the outstanding common
stock or other securities of any company or other entity which has its
securities publicly traded on any recognized securities exchange or in the
over-the-counter market, or two and one half percent (2.5%) of the stock or
other securities of any privately held company or other entity, that might be
reasonably deemed to be in competition with the businesses of the Corporation
shall not constitute a breach of the covenant contained in this Section 6.2.

 

7.            Corporation Materials and Intellectual Property Related Matters.

 

7.1      Certain Acknowledgements and Related Covenants.

 

7.1.1      Confidentiality. Employee understands and acknowledges that the
Corporation does currently possess and shall throughout the Term continue to
possess Proprietary Information and Corporation Materials which are material to
its business, and that his employment pursuant to this Agreement is intended to
and shall create a relationship of trust and confidence between Employee and the
Corporation with respect to Proprietary Information and Corporation Materials.
Employee agrees and covenants that all confidential and Proprietary Information
shall be kept and treated as confidential both during and indefinitely after the
Term, provided, however, that Employee shall not incur any liability for
disclosure of information which (a) was permitted by the Board of Directors, as
evidenced by a written authorization, or (b) is within the public domain or
comes within the public domain without any breach of this Agreement.

 

7.1.2      Ownership and Possession of Corporation Materials. Employee
understands and acknowledges that all Corporation Materials shall be the sole
and exclusive property of the Corporation, and agrees and covenants (i) not to
remove any Corporation Materials from the business premises of the Corporation
or deliver any Corporation Materials to any person or entity outside the
Corporation, except as he may be required to do in connection with performing
his duties hereunder, and (ii) that, immediately upon the termination of his
employment by himself or by the Corporation for any reason, or for no reason, or
during his employment if so requested by the Corporation, he shall surrender and
return to the Corporation all Corporation Materials, or any reproductions or
other copies or excerpts thereof, excepting only (a) any copies of records
relating to his compensation, (b) personal copies of any such materials
previously distributed generally to stockholders of the Corporation, and (c) a
copy of this Agreement and the Intellectual Property Assignment Agreement.

 

7.2      Intellectual Property Rights. As a fundamental component of the
consideration for the employment by the Corporation of the Employee and the
compensation received by Employee from the Corporation from time to time
pursuant hereto, Employee hereby acknowledges, agrees and/or covenants (as
applicable) as follows:

 

(a)         all Intellectual Property Rights shall be and remain the sole
property of the Corporation.

 



6

 

 

(b)         except as may be limited in accordance with section 7.2(h) below,
Employee hereby irrevocably assigns to the Corporation any Intellectual Property
Rights he may have, be deemed hereinafter to have, acquire, or be deemed
hereinafter to have acquired.

 

(c)         Employee shall promptly report and disclose in writing to the chief
executive officer of the Corporation all Inventions (i) made or conceived or
reduced to practice or developed by Employee (in whole or in part, either alone
or jointly with any member(s) of his team or department) during the term of his
employment, or (ii) conceived, reduced to practice, or developed by him within
twelve (12) months of the termination of his employment by the Corporation.

 

(d)         all Inventions made, conceived, reduced to practice or developed by
Employee (in whole or in part, either alone or jointly with any member(s) of his
team or department) during his employment shall be the sole property of the
Corporation to the maximum extent permitted by applicable state labor or other
law, copies of which laws Employee hereby represents that he has been furnished
with by the Corporation and understands.

 

(e)         upon request by the Corporation, Employee shall from time to time as
may be reasonably required, perform, during and after cessation of his
employment by the Corporation, all acts deemed necessary or desirable by the
Corporation to permit and assist it, at the Corporation’s expense, in
perfecting, establishing, securing, obtaining, maintaining, evidencing,
defending and enforcing any Intellectual Property Rights and/or the assignment
contained herein with respect thereto in any and all countries, including
without limitation, execution of documents and assistance or cooperation in
legal proceedings.

 

(f)         Employee hereby irrevocably designates and appoints the Corporation
and its duly authorized officers and agents, as his agents and
attorneys-in-fact, with full power of substitution, to act for and on his behalf
and in his stead, to execute and file any documents and to do all other lawfully
permitted acts to further the above purposes with the same legal force and
effect as if executed by Employee.

 

(g)         to the extent any Moral Rights cannot be assigned under applicable
law and to the extent permissible under the laws in the various countries in
which the doctrine of Moral Rights is recognized, Employee hereby waives any
Moral Rights, consents to any action of the Corporation that would violate such
Moral Rights in the absence of such consent, and shall confirm any such waivers
and consents from time to time as requested by the Corporation.

 

(h)         attached hereto as Schedule 7.2(h) is a complete list of all
existing Inventions to which Employee claims ownership as of the date of this
Agreement and that Employee intends to specifically clarify as not being subject
to either this Agreement or the Intellectual Property Assignment Agreement, and
Employee hereby represents that such list is complete.

 

8.            Non-Solicitation. Throughout the Term and for a period of one (1)
year thereafter, Employee shall not encourage or solicit any employee or
consultant of the Corporation to leave the Corporation for any reason; provided,
however, that this prohibition obligation shall not affect any dutiful
responsibility Employee may have with respect to the bona fide hiring and firing
of Corporation personnel.

 

9.            Non-Competition. Throughout the Term and for a period of one (1)
year thereafter, Employee shall not engage in any employment, business, or
activity that is in any way competitive with the business or proposed business
of the Corporation, and will not assist, directly or indirectly, any other
person or organization in competing with the Corporation or in preparing to
engage in competition with the business or proposed business of the Corporation.
The provisions of this paragraph shall apply both during normal working hours
and at all other times including, without limitation, evenings, weekends and
vacation time, while Employee is employed by the Corporation.

 



7

 

 

10.          Miscellaneous.

 

10.1     Waiver. The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.

 

10.2    Entire Agreement; Modification. Except as otherwise expressly provided
herein, this Agreement represents the entire understanding among the parties
with respect to the subject matter hereof and supersedes any and all prior
understandings, agreements, plans and negotiations, writer or oral, with respect
to the subject matter hereof, including without limitation any understandings,
agreements or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments or entitlements to Employee from the
Corporation. All modifications to the Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.

 

10.3    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered personally or given by telegraph or
facsimile transmission or first class mail and shall be deemed to have been duly
given when personally delivered or seven days after mailing or one day after
facsimile or telegraph transmission to the respective persons named below:

 

  If to the Corporation: FindEx.com, Inc.     1313 South Killian Drive     Lake
Park, FL 33403         If to Employee: Bo Inge Hakan Gimvang     4170 South
Ridgewood Ave.     Port Orange, FL 32127

 

Any party may change its address for notices by notice duly pursuant to this
Section 10.3.

 

10.4    Headings. The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.

 

10.5    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida. Employee
and the Corporation each agree that service upon them in any such action may be
made by first class mail, certified or registered, in the manner provided for
delivery of notices in Section 10.3.

 

10.6    Injunctive Relief. The parties acknowledge and agree that the extent of
damages to the Corporation in the event of a breach of Sections 6, 7, 8, or 9 of
this Agreement would be difficult or impossible to ascertain and that there is
and will be available to the Corporation no adequate remedy at law in the event
of any such breach. Accordingly, Employee agrees that, in the event of such
breach, the Corporation shall be entitled to enforce such sections by injunctive
or other equitable relief in addition to any other relief to which the
Corporation may be entitled.

 

10.7    Attorneys. In the event legal action in brought to interpret or enforce
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorney fees and related costs.

 



8

 

 

10.8    Survival; Non-Assignability. The Corporation’s obligations hereunder
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business, or similar event relating to the Corporation. This
Agreement shall not be terminated by any merger or consolidation or other
reorganization of the Corporation. In the event any such merger, consolidation,
or reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
shall insure to the benefit of the surviving or resulting Corporation or person.
This Agreement shall be binding upon and insure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that, except as herein expressly provided, this Agreement shall not be
assignable either by the Corporation (except to an affiliate of the Corporation)
or by Employee.

 

10.9    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

 

10.10  Severability. If any portion of this Agreement is determined to be
invalid or unenforceable, the remainder shall be valid and enforceable to the
maximum extent possible.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

 

      Bo Inge Hakan Gimvang         COMPANY:         FINDEX.COM, INC.        
By:     Name: John Kuehne   Title: Compensation Committee Chairman         ESCT
ACQUISITION CORP.         By:     Name: John Kuehne   Title: Compensation
Committee Chairman

 



9

 

 

SCHEDULE 7.2(h)

 

List of Preexisting Inventions

 



 

 

 

EXHIBIT A

 

Intellectual Property Assignment Agreement

 

 

 



 

